Title: To Thomas Jefferson from William Law, 4 October 1806
From: Law, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            
                                on or before 4 Oct. 1806
                            
                        
                        Persuaded that the President will receive favorably every expression of public opinion which has for its
                            object the honor and true interests of the people; we inclose a vote, which expresses, as we trust, the general opinion of
                            the citizens of the second Circuit.
                        To the testimony of this vote we add our conviction that the talents and integrity of Judge Edwards are
                            united with those personal accomplishments, best calculated to yield dignity to the bench and to command respect for the
                            laws.
                        Mr. Edwards has for many years been at the head of his profession in this State; his practice has been
                            considerable in other parts of the Circuit; he is extensively known and as extensively respected by those, whose interests
                            are immediately involved in the Selection of a successor to the able and much respected judge Patterson.
                        We have the honor to be With perfect respect, Your Obt. Servts.
                        Signed by ordr. of the Committee
                        
                            William Law
                            
                        
                    